Name: Commission Regulation (EEC) No 1964/79 of 6 September 1979 amending for the third time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: monetary economics;  tariff policy;  civil law
 Date Published: nan

 No L 227/ 12 Official Journal of the European Communities 7. 9 . 79 COMMISSION REGULATION (EEC) No 1964/79 of 6 September 1979 amending for the third time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifica ­ tions of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as amended by Regulation (EEC) No 983/79 (2), and . in particular Article 57 thereof, Whereas Council Regulation (EEC) No 983/79 increased the amount of the flat-rate guarantee required under the flat-rate guarantee system from 5 000 u.a . to 7 000 EUA ; whereas it is therefore neces ­ sary to amend the relevant provisions of Commission Regulation (EEC) No 223/77 (3 ), as last amended by Regulation (EEC) No 526/79 (&lt;) ; Whereas, by virtue of Article 32 (3) (c) of Regulation (EEC) No 222/77, it is necessary to determine the detailed rules for applying the exchange values in national currencies of the European unit of account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, 2 . The following paragraph 5 shall be added to Article 24 : '5 . The exchange value in a national currency of the amounts expressed in European units of account referred to in this Regulation shall be calculated by using the exchange rate in force on the first working day of the month of October, and shall be applied from 1 January of the following year. If a rate is not available for a particular national currency, the rate to be applied for that currency shall be that obtaining on the last day for which a rate was published . For the application of this pro ­ vision , the rates published in the Official Journal of the European Communities shall be used . The exchange value of the European unit of account to be used in applying the first subpara ­ graph shall be that which was applicable on the date on which the Community transit declaration covered by the flat-rate guarantee voucher or vouchers was registered .' 3 . Annex X shall be replaced by Annex A to this Regulation . 4 . Annex XIII shall be replaced by Annex B to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . In Articles 23 (2) and 24 ( 1 ), ( 2), (3) and (4), the words '7 000 European units of account' shall be substituted for the words '5 000 units of account'. Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 September 1979 . For the Commission fitienne DAVIGNON Member of the Commission (&gt;) OJ No L 38, 9 . 2 . 1977, p . 1 . (2 ) OJ No L 123, 19 . 5 . 1979, p . 1 . (3 ) OJ No L 38, 9 . 2. 1977, p . 20 . (4 ) OJ No L 74, 24 . 3 . 1979, p . 1 . Official Journal of the European Communities7 . 9 . 79 No L 227/ 13 ANNEX A (recto) COMMUNITY EC EF EG CE AOOOOOO TRANSIT FLAT-RATE GUARANTEE VOUCHER Issued by (Name and address of individual or firm) (Undertaking of the guarantor accepted on by the office of guarantee of ). This voucher is valid for an amount of up to 7 000 European units of account for one Community transit operation beginning not later than and in respect of which the principal is (Name and address of individual or firm) (Signature of principal (*)) (Signature and stamp of guarantor) (*) Signature optional . (verso ) To be completed by office of departure Community transit operation effected under document T 1 /T 2 registered on under No by the office at (Official stamp) (Signature) No L 227/ 14 Official Journal of the European Communities 7. 9. 79 ANNEX B LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE 1 2 3 CCT heading No Description Quantity corresponding to the standard amount of 7 000 EUA 09.01 A I Coffee , un roasted 5 000 kg 09.01 A II Coffee, roasted 3 500 kg ex 21.02 A Coffee extracts and essences 1 200 kg 09.02 Tea 3 500 kg ex 21.02 B Tea extracts and essences 1 200 kg 22.05 A 22.06 ex 22.09 Alcoholic beverages other than non-sparkling wines 20 hi ex 22.08 i ex 22.09 J Ethyl alcohol , undenatured 10 hi 24.02 A Cigarettes 125 000 pieces ex 24.02 B Cigarillos 125 000 pieces ex 24.02 B Cigars 50 000 pieces 24.02 C Smoking tobacco 1 000 kg ex 27.10 Petrol , gas-oil 400 hi ex 33.06 A II Perfumes and toilet water 10 hi